Shientag, J.
The defendant moves for security for costs in an action for personal injuries. The plaintiff, who has at all times resided in the State of New York and who resided here at the timé the accident occurred, is temporarily in California with her two infant children accompanying her husband who is serving in the United States Navy and is stationed in California.
The answering affidavit sets forth the intention of the plaintiff to return to her residence in New York when her husband is released from service.
The plaintiff is not a “ person residing without the state ” within the meaning of section 1522 of the Civil Practice Act. If she were required to deposit costs in this action before she could have it heard on the merits she would, in fact, be penalized for the sacrifices which she and her husband are making in connection with the war effort. Neither the language nor the spirit of the statute requires any such unjust result. The motion for security for costs on the ground that the plaintiff is a nonresident of the State of New York is accordingly denied.